                 Case 2:20-cr-00155-JCC Document 21 Filed 10/30/20 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR20-0155-JCC
10                              Plaintiff,                    ORDER
11          v.

12   BENJAMIN SHERWOOD,

13                              Defendant.
14

15          This matter comes before the Court on the parties’ stipulated motion to continue trial
16   until April 2021 (Dkt. No. 19). Having thoroughly considered the parties’ briefing and the
17   relevant record, the Court hereby GRANTS the motion for the reasons explained herein.
18          Trial is currently scheduled for November 16, 2020. (See Dkt. No. 18.) The parties move
19   to continue trial until April 2021 because the case is complex and because defense counsel needs
20   additional time to review voluminous discovery produced by the Government. (See Dkt. No. 19
21   at 2–3.) In addition, the Court, sua sponte, considers the parties’ motion in the context in which it
22   arises. Over the past seven months, the COVID-19 pandemic has significantly impacted the
23   Court’s operations. (See General Orders 01-20, 02-20, 07-20, 08-20, 11-20, 13-20, 15-20 each of
24   which the Court incorporates by reference.) Specifically, the pandemic has made it difficult for
25   the Court to obtain an adequate spectrum of jurors to represent a fair cross section of the
26   community, and public health guidance has impacted the ability of jurors, witnesses, counsel,


     ORDER
     CR20-0155-JCC
     PAGE - 1
               Case 2:20-cr-00155-JCC Document 21 Filed 10/30/20 Page 2 of 2




 1   and Court staff to be present in the courtroom. (See generally id.)

 2          Having thoroughly considered the briefing and the relevant record, the Court FINDS that

 3   the ends of justice served by granting a continuance outweigh the best interests of Mr. Sherwood

 4   and the public to a speedy trial. See 18 U.S.C. § 3161(h)(7)(A). The reasons for this finding are:

 5          1. The Government has produced voluminous discovery to Mr. Sherwood. Therefore,

 6              regardless of whether this case is unusual or complex, the failure to grant a

 7              continuance would deny Mr. Sherwood’s counsel reasonable time necessary for

 8              effective preparation. See 18 U.S.C. § 3161(h)(7)(B)(iv).
 9          2. The COVID-19 pandemic has made it difficult for the Court to obtain an adequate
10              spectrum of jurors to represent a fair cross section of the community, which would
11              likely make proceeding on the current case schedule impossible or would result in a
12              miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i).
13          3. Public health guidance has impacted the ability of jurors, witnesses, counsel, and
14              Court staff to be present in the courtroom. Therefore, proceeding with the current trial
15              date would likely be impossible or would result in a miscarriage of justice. See 18
16              U.S.C. § 3161(h)(7)(B)(i).
17   Accordingly, the Court ORDERS:
18          1. The November 16, 2020 jury trial is CONTINUED until April 12, 2021 at 9:30 a.m.

19          2. The October 15, 2020 pretrial motions deadline is CONTINUED until March 1, 2021.

20          3. The period from the date of this order until April 12, 2021 is an excludable time

21              period under 18 U.S.C. § 3161(h)(7)(A).

22          DATED this 30th day of October 2020.




                                                          A
23

24

25
                                                          John C. Coughenour
26                                                        UNITED STATES DISTRICT JUDGE

     ORDER
     CR20-0155-JCC
     PAGE - 2
